          Case 1:20-mr-00373-KK Document 4 Filed 02/27/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COI.iJilfrTED STATE' DISTHI.T
                                                                                   iriltrB
                                                                                    C.URT'
                                                                        ALBUQUERQUF, NEW n,TTxico
                           FOR THE DISTRICT OF NEW MEXICO
                                                                                   FEB   27 2020
 IN THE MATTER OF THE SEARCH             OF     )
 30 Private Drive 1611                          )   case No. 20-MR-373
                                                                          MITCHELL R. ELFEHS
 Medanales, New Mexico 87548                    )
                                                                                CLEBK


                     ORDER GRANTING MOTION TO UNSEAL CASE

       THIS MATTER having come before the Court on the United States Motion to Unseal

Case, and having considered the grounds set forth in that motion, finds that is   it well taken and

should be granted.

       IT IS HEREBY ORDERED that the case and all documents, including the search

warrant, as well as the application and the affidavit thereto, issued on February 25,2020 filed in

the above-captioned case shall be unsealed.




                                              Kirtan Khalsa
                                              United States Magistrate Judge
